Kinne, J.
It is unnecessary to set out the facts in this case, as there is nothing to show that an appeal has been taken to this court. We have repeatedly held that the fact that an appeal has been taken must affirmatively appear. Code, section 3178; rule of court, 98; Gleason v. Collett, 77 Iowa, 448; Schooley v. Globe Ins. Co., 76 Iowa, 78; Donnelly v. Cedar Co., 75 Iowa, 536; State v. Clossner, 84 Iowa, 401. The appeal being necessary to give this court jurisdiction, and none having been taken, the case must be dismissed. Talbort v. Noble, 75 Iowa, 167; Phillips v. Follet, 69 Iowa, 39; Farrell v. City of Muscatine, 85 Iowa, 753; Mandel v. Friedman, 85 Iowa 734. Dismissed.